DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The applicant has elected claims 1, 3-11 with traverse in response to restriction mailed on 02/02/2022.
In response to applicant argument the added new claims 65-74 have been taken into consideration and examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “an engagement mechanism that is configured to rotate to selectively and exclusively engage each of the shafts to move a respective rotary member to the engaged position”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The engagement mechanism structure is not well defined for example it is unclear whether the engagement mechanism is referred to the plurality of mechanism or to one of them only, also the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3- 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee [KR 101600832] in view of Madurai [US Pub# 2011/0183624].

Claims 1, 3- 6, 8 and 10, 65, 66-69, 71 : Lee discloses an actuator for a plurality of phase shifters, comprising: a plurality of axially-drivable members (202, 204,206,208), each axially-drivable member mounted on a respective parallel shaft ( see fig 2), the axially-drivable members configured to be connected with a respective one of the phase shifters; 
a drive member (200) having a primary rotary member; a plurality of secondary rotary members (212, 214, 216, 218), each mounted on a respective one of the parallel shafts; wherein at least one of the primary rotary member and the secondary rotary members are axially movable so that each secondary rotary member may be in either an engaged position, in which the secondary rotary member (212, 214, 216, 218) engages the drive member (200) , and a disengaged position, in which the secondary rotary member is disengaged from the drive member (200); 
a first engagement mechanism (220) that is configured to axially move the primary rotary member (200) or one of the secondary rotary members (212, 214, 216, 218) so that at least one 

Lee does not explicitly disclose wherein the first engagement mechanism comprises an electromagnet that is configured to axially move the primary rotary member or one of the secondary rotary members so at least one of the secondary members is in the engaged position. However Madurai shows wherein the first engagement mechanism comprises an electromagnet, the first engagement mechanism further comprises a permanent magnet or a ferromagnetic structure [0043] that is axially aligned with the electromagnet and moves the gears see [0043 ].

It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the engagement mechanism with electromagnet to help and assist the spring returning the movable gear to the original location.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 11, 65, 70, 72, 73, 74 are rejected under 35 U.S.C. 103 as being unpatentable over Duan [WO 2015117279] in view of Madurai [US Pub# 2011/0183624].

Claims 1, 7, 9, 11, 65, 70, 72, 73, 74: An actuator for a plurality of phase shifters, comprising: a plurality of axially-drivable members (50), each axially-drivable member mounted on a respective parallel shaft ( see fig 2), the axially-drivable members configured to be connected with a respective one of the phase shifters; 
a drive member (32) having a primary rotary member; a plurality of secondary rotary members (35, 36), each mounted on a respective one of the parallel shafts; wherein at least one of the primary rotary member and the secondary rotary members are axially movable so that each secondary rotary member may be in either an engaged position, in which the secondary rotary member (35, 36) engages the drive member (32) , and a disengaged position, in which the secondary rotary member is disengaged from the drive member (32); 
a first engagement mechanism (302) that is configured to axially move the primary rotary member (32) or one of the secondary rotary members (35,36) so that at least one of the secondary rotary members (35, 36) is in the engaged position; and an electric motor that is configured to drive the drive member (32),

Duan does not explicitly disclose wherein the first engagement mechanism comprises an electromagnet that is configured to axially move the primary rotary member or one of the secondary rotary members so at least one of the secondary members is in the engaged position. However Madurai shows wherein the first engagement mechanism comprises an electromagnet, the first engagement mechanism further comprises a permanent magnet or a ferromagnetic structure [0043] that is axially aligned with the electromagnet and moves the gears see [0043 ].
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the engagement mechanism with electromagnet to help and assist the spring returning the movable gear to the original location.



    PNG
    media_image1.png
    801
    767
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    771
    779
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658